Citation Nr: 0941957	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  07-22 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss disability. 

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1966 to April 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
RO in St. Louis, Missouri, which denied service connection 
for a bilateral hearing loss disability, tinnitus, and PTSD. 


FINDINGS OF FACT

1.  The evidence does not establish that the Veteran's 
bilateral hearing loss had its onset in active service, 
manifested within one year of service separation, or is 
otherwise related to a disease, injury, or event in service. 

2.  The evidence does not establish that the Veteran's 
tinnitus had its onset in active service or is otherwise 
related to a disease, injury, or event in service. 

3.  The evidence does not establish that the Veteran is 
currently diagnosed with PTSD. 


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in 
or aggravated by active service, nor may it be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.385 (2009).

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2009).

3.  The veteran does not have PTSD incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran). 

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  Under the 
VCAA, when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2009).  

The United States Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  This notice should 
generally be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); the 
Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  

Here, a letter sent to the Veteran in August 2005 informed 
the Veteran of the elements for establishing service 
connection, and of the Veteran's and VA's respective duties 
for obtaining such evidence.  However, it did not provide 
notice regarding the degree of disability or the effective 
date.  Since the Board has concluded that the preponderance 
of the evidence is against the claim for service connection, 
any questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess, supra.  
The Board concludes that the duty to notify has been 
satisfied. 

In Pelegrini, 18 Vet. App. at 120-21, the Court held that VA 
must request that the claimant provide any evidence in his 
possession that pertains to the claim, in addition to meeting 
the other notice requirements of Quartuccio.  This rule was 
rescinded by the Secretary during the pendency of this 
appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Any 
error related to this element is harmless.

The VCAA further provides that VA has a duty to assist the 
veteran in the development of the claim.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  This duty includes assisting him 
in obtaining service treatment records and other pertinent 
treatment records, as well as providing an examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  See id.

The Board concludes that the duty to assist has been 
satisfied.  The Veteran's service treatment records are in 
the file, as well as two VA examinations performed in 
connection with these claims.   The Veteran has not 
identified any other outstanding records that he wanted VA to 
obtain or that he felt were relevant to the present claims.  
The Board concludes that the duty to assist has been 
satisfied with respect to obtaining the Veteran's medical and 
service treatment records.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, the RO provided the Veteran with appropriate 
examinations in October 2005 to assess his hearing loss and 
tinnitus, and November 2005 to assess PTSD.  To that end, 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the VA examinations obtained in this 
case are more than adequate, as they are predicated on a full 
reading of the Veteran's claims file and the medical records 
contained therein, include appropriate diagnostic testing, 
and provide a complete rationale for the opinion stated, 
relying on and citing to the clinical findings made on 
examination when appropriate.  

With respect to the audiology examination, in a July 2007 
statement submitted by the Veteran's representative, it is 
argued that the VA examiner, in basing his negative finding 
partly on the fact that the service treatment records are 
negative for hearing loss or tinnitus, did not take into 
account the relaxed evidentiary requirement accorded combat-
related injuries under 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304.  The Board notes that section 1154(b) only applies 
to the second element for establishing service connection, 
namely the occurrence of an in-service disease, injury, or 
event.  See Davidson v. Shinseki, 2009 WL 2914339 (Fed. 
Cir.).  Hickson v. West, 12 Vet. App. 247, 253 (1999).  It 
does not apply to whether a current disability exists or 
whether the current disability is related to the in-service 
disease, injury, or event.  See Davidson, supra; Beausoleil 
v. Brown, 8 Vet. App. 459, 464 (1996).  As will be discussed 
in more detail below, because the Veteran has established 
that he served in combat, the Board accepts his lay testimony 
as conclusive evidence that he sustained acoustic trauma in 
service due to hazardous noise exposure.  However, the 
medical question is whether the Veteran has a current hearing 
loss disability that is etiologically related to his in-
service noise exposure.  Thus, the VA examiner could 
certainly consider whether actual hearing loss was shown in 
the service treatment records as a means of informing the 
examiner's clinical opinion as to whether the Veteran's 
current hearing loss disability was caused by acoustic trauma 
sustained in service.  Moreover, the silence in the Veteran's 
treatment records with respect to hearing loss and tinnitus 
was only one of a number of reasons for the examiner's 
finding that these disabilities are less likely than not 
related to service.  For example, the examiner also noted 
that the Veteran claimed that his hearing loss began twenty 
years prior to the October 2005 examination, which would have 
been well after his separation from service, and that the 
Veteran had significant post-service noise exposure.  Thus, 
the Board finds that the examination is adequate upon which 
to base a decision.  See Barr, 21 Vet. App. at 312.  

With respect to the November 2005 PTSD examination, in an 
October 2009 informal hearing presentation the Veteran, 
through his representative, expresses disagreement with the 
examiner's finding that the Veteran does not meet the 
criteria for a diagnosis of PTSD.  The Veteran states that he 
is willing to report for a new VA examination to assess his 
current mental condition.  However, apart from expressing 
general disagreement with the examiner's conclusion, the 
Veteran has not pointed to any specific deficiencies in the 
examination or offered evidence, either in the form of lay 
statements or medical records, which might call into question 
the adequacy of the examination or the VA examiner's 
findings.  Moreover, the Veteran, as a layperson, has not 
been shown to have the medical expertise or training to 
diagnose a mental disorder.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005); Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).   Therefore, he is not competent to evaluate 
whether the VA examiner was correct in finding that the 
Veteran does not have PTSD.  Id.  As discussed above, the 
Board finds the PTSD examination adequate under Barr.  Thus, 
the Board finds no reason to remand this case for a new 
examination.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no likely additional 
benefit flowing to the Veteran.  The Court has held that such 
remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  The Board finds that VA's duty to assist with 
respect to obtaining a VA examination has been met.  See 
38 C.F.R. § 3.159(c)(4).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  


II. Service Connection

A.  Hearing Loss and Tinnitus 

The Veteran contends that he is entitled to service 
connection for a bilateral hearing loss disability and 
tinnitus resulting from acoustic trauma in service.  For the 
reasons that follow, the Board concludes that service 
connection is not warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, where a veteran served continuously for 90 days 
or more during a period of war, or during peacetime service 
after December 31, 1946, service connection for organic 
diseases of the nervous system, including sensorineural 
hearing loss, may be established on a presumptive basis by 
showing that the disease manifested itself to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.307; 3.309(a).  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
C.F.R. §§ 3.307(d). 

Here, as will be discussed in more detail below, the Veteran 
does not allege and the evidence does not show that his 
hearing loss manifested to a compensable degree in service or 
within one year of separation from service.  Thus, the 
Veteran cannot benefit from this statutory presumption.  See 
id.   

In order to establish service connection for the claimed 
disorder on a direct basis, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

With respect to the Veteran's tinnitus, the Board finds that 
he has a current disability.  The Veteran described it in the 
October 2005 VA examination as a cricket or frog sound which 
is constant and bilateral.  The Board notes that tinnitus is, 
by definition, "a noise in the ears, such as ringing, 
buzzing, roaring, or clicking.  It is usually subjective in 
type."  Dorland's Illustrated Medical Dictionary, 1956 (31st 
ed. 2007).  Because tinnitus is subjective, its existence is 
generally determined by whether or not the veteran claims to 
experience it.  Thus, for VA purposes, tinnitus is a disorder 
with symptoms that can be identified through lay observation 
alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  
The Board finds the Veteran's report of tinnitus credible, 
and thus that he currently has this disability based on the 
October 2005 examination.  

With respect to the Veteran's hearing loss, impaired hearing 
will be considered to be a disability under the laws 
administered by VA when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (2009).  The Court has held that the threshold 
for normal hearing is from 0 to 20 decibels, and that higher 
threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The auditory 
thresholds set forth in 38 C.F.R. § 3.385 establish when 
hearing loss is severe enough to be service connected.  
Hensley at 159.

The Board is satisfied with the evidence of a current 
disability.  In the October 2005 VA examination, the examiner 
diagnosed the Veteran with moderately severe bilateral 
hearing loss.  The audiological examination in this record 
shows puretone thresholds, in decibels, as follows:
 



HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
50
60
LEFT
20
15
30
55
60

The Veteran's speech recognition scores, based on the 
Maryland CNC Word List, were 100 percent for the right ear 
and 98 percent for the left ear.  The audiogram demonstrates 
that the Veteran has a current hearing loss disability in 
both ears.  The Veteran had puretone thresholds of 40 
decibels or more in the right ear at 3000 and 4000 Hertz, and 
puretone thresholds of 40 decibels or more in the left ear at 
3000 and 4000 Hertz.  Thus, the Veteran's hearing loss 
qualifies as a current disability under 38 C.F.R. § 3.385 for 
both ears.  

Under the second Hickson element, the Veteran must establish 
in-service incurrence of a disease or injury.  When an injury 
is incurred in combat, satisfactory lay or other evidence 
will be accepted as sufficient proof of service connection if 
the evidence is consistent with the circumstances, conditions 
or hardships of such service even though there is no official 
record of such incurrence or aggravation.  38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2009).  
Nevertheless, while service connection for a combat-related 
injury may be based on lay statements alone, the Veteran must 
still demonstrate a current disability and a nexus to 
service, as to both of which competent medical evidence is 
generally required.  See Huston v. Principi, 18 Vet. App. 
395, 402 (2004); Clyburn v. West, 12 Vet. App. 296, 303 
(1999); Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).  

Here, in the October 2005 VA examination, the Veteran stated 
that he spent a year in Vietnam in combat, and was exposed to 
hazardous noise from artillery, grenades, and rockets, among 
other sources.  The Veteran's DD 214 shows that he was 
awarded the Combat Infantryman Badge, which is conclusive 
evidence that he was in fact involved in combat operations.  
The Board thus finds that the Veteran was exposed to 
hazardous noise in service based on his combat experience and 
the fact that exposure to hazardous noise is consistent with 
the circumstances of such service.  See 38 C.F.R. § 3.304(d).  

Under the third Hickson element, the Veteran must show that 
his current hearing loss disability and tinnitus stem from 
his in-service noise exposure.  In his June 2006 notice of 
disagreement (NOD), the Veteran further details his hazardous 
noise exposure, such as being near bombing raids.  He argues 
that because he was discharged from the military six months 
after returning from Vietnam, there was not enough time to 
determine whether any long-term hearing loss had manifested 
absent a ruptured ear drum.  He states that although he told 
the VA examiner in the October 2005 VA examination that his 
hearing loss began twenty years earlier, as will be discussed 
below, this time-period was just an estimate and his hearing 
loss may have begun thirty or more years ago.  

The Board acknowledges the Veteran's statements regarding the 
etiology of his hearing loss and tinnitus.  The Veteran can 
attest to factual matters of which he has first-hand 
knowledge; for example, he is competent to report that he 
experiences certain symptoms.  See, e.g., Washington, supra; 
Layno v. Brown, 6 Vet. App. 465, 469- 470 (1994).  As 
discussed above, the Board finds that the Veteran was exposed 
to hazardous noise based on his combat experience and lay 
testimony.  However, the Veteran, as a lay person, has not 
been shown to have the requisite medical knowledge or 
training to be capable of diagnosing any medical disorder or 
rendering an opinion as to the cause or etiology of any 
current disorder.  See Espiritu, supra.  Therefore, he cannot 
provide a competent opinion regarding the cause of his 
hearing loss and tinnitus.

The Board has reviewed the Veteran's service treatment 
records.  The audiogram reflected in his November 1965 pre-
induction examination, which is dated April 1966, shows 
puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
-5
/
-5
LEFT
-5
-5
-5
/
-5

Puretone thresholds at 3000 Hertz and a speech recognition 
test were not reported in this examination.  This audiogram 
shows that the Veteran's hearing was normal at induction.  
See Hensley, 5 Vet. App. at 157.  

The Veteran's March 1968 separation examination, including 
the Veteran's Report of Medical History, indicates that his 
hearing was normal at separation.  The audiogram reflected in 
this examination shows puretone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
/
0
LEFT
10
5
10
/
5

Puretone thresholds at 3000 Hertz and a speech recognition 
test were not reported in this examination.  As the Veteran's 
puretone thresholds were well under 20 decibels at all the 
relevant frequencies, this audiological examination shows 
that the Veteran's hearing was normal at separation.  See id. 

There are no other service treatment records reflecting 
diagnoses, treatment, or complaints of hearing loss, 
tinnitus, or any other condition relating to the Veteran's 
ears.  

Moreover, apart from the VA examination performed in 
connection with this claim, there are no post-service medical 
records reflecting diagnoses, treatment, or complaints of 
hearing loss or tinnitus.  

At the October 2005 VA examination, the Veteran reported that 
his hearing loss and tinnitus had their onset about twenty 
years earlier.  He stated that he worked as an auto mechanic 
for thirty-three years, as a machinist for six months, and as 
a truck driver for the last three years.  He further stated 
that he began hunting at age ten or eleven and has hunted 
ever since.  During hunting season, he will hunt every other 
weekend if he can.  The examiner reported that a review of 
the claims file showed that the Veteran's pre-induction and 
separation examinations reflected normal hearing bilaterally, 
and the Veteran did not indicate any problems with hearing or 
ringing in the Report of Medical History form.  Moreover, the 
Veteran stated at the examination that his hearing loss and 
tinnitus began twenty years ago, well after military duty, 
and admitted to significant post-service noise exposure.  
Based on this information, the examiner concluded that the 
Veteran's hearing loss and tinnitus are less likely than not 
related to military service.  

In reviewing the medical records and lay statements discussed 
above, the Board finds that the preponderance of the evidence 
is against a relationship between the Veteran's hearing loss 
and tinnitus and his period of service.  First, the Veteran 
does not allege, and the evidence does not show, that his 
hearing loss manifested in service or in the first few years 
after service.  The Veteran argues that his hearing loss may 
have had its onset thirty or more years prior to the October 
2005 VA examination rather than twenty years, as he 
originally reported.  Assuming this to be the case, his 
hearing loss would have first manifested around 1975 or about 
seven years after the Veteran's separation from service in 
1968.  A seven-year interval between the Veteran's separation 
from service and the initial onset of hearing loss still 
represents a significant amount of time, and would thus weigh 
against a finding that the Veteran's hearing loss is related 
to service. 

The Board also does not find the Veteran's contention that 
his hearing loss began thirty years prior to the October 2005 
VA examination to be persuasive.  The United States Court of 
Appeals for the Federal Circuit has held that evidence of a 
prolonged period without medical complaint can be considered, 
along with other factors concerning the Veteran's health and 
medical treatment during and after military service, as 
evidence of whether a condition was incurred in service.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see 
also Nieves-Rodriguez, 22 Vet. App. 295, 305 (2008).  The 
Board notes that the Veteran has never claimed that he sought 
treatment for hearing loss before the present claim.  The 
fact that there is no objective medical evidence of 
diagnoses, treatment, or complaints of the Veteran's hearing 
loss and tinnitus until July 2005, many years after the 
Veteran's separation from service in April 1968, weighs 
against a finding that these disabilities are related to 
service.  Indeed, the VA examiner considered the entire 
record in finding that the Veteran's hearing loss and 
tinnitus are not related to service.  Furthermore, the Board 
notes that the Veteran himself is uncertain as to when his 
hearing loss and tinnitus began.  The Board cannot find a 
nexus to service based on the Veteran's conjectures.  

The Board is mindful of the Veteran's argument that his 
hearing loss from noise exposure while serving in Vietnam may 
not have manifested by the time of the March 1968 separation 
examination.  In this regard, the Board notes that if a 
disease is not shown in service, a showing of continuity of 
symptoms after discharge is required to support the claim.  
38 C.F.R. § 3.303(d).  Although first diagnosed after 
service, the Veteran's hearing loss disability may still be 
related to service when all of the evidence establishes that 
his hearing loss was incurred in service.  Id.; Hensley, 5 
Vet. App. at 164.  However, as discussed above, there is no 
objective medical evidence of diagnoses, treatment, or 
complaints of hearing loss until July 2005, almost forty 
years after the Veteran's separation from service.  
Significantly, the VA medical examiner considered the 
Veteran's reported history and all of the medical evidence in 
the claims file in finding that his hearing loss and tinnitus 
were not related to service.  The fact that the Veteran now 
claims that the onset of his hearing loss and tinnitus 
occurred thirty years prior to the October 2005 VA 
examination, rather than twenty years as he reported to the 
VA examiner, still does not support a finding of service 
connection.  As discussed above, assuming this to be the 
case, the Veteran's hearing loss and tinnitus would not have 
manifested until around 1975, which is a number of years 
after his separation from service.  The VA examiner based his 
conclusion on the fact that the Veteran's hearing was shown 
to be normal at induction and separation, that he did not 
have hearing loss for a number of years after service, and 
that he had post-service occupational and recreational noise 
exposure.  In short, the available objective evidence does 
not show a continuity of symptoms after discharge that would 
enable the Board to relate the Veteran's current hearing loss 
disability and tinnitus to service.  Finally, the Veteran 
himself does not have the medical expertise or training to 
offer a competent opinion as to whether hearing loss from in-
service noise exposure would have manifested by the time of 
the March 1968 separation examination.  See Espiritu, supra.  

In the October 2009 informal hearing presentation, the 
Veteran, through his representative, argues that the March 
1968 separation audiogram shows a decrease in hearing as 
compared to the November 1965 pre-induction audiogram, and 
thus shows that he sustained some hearing loss in service.  
While the audiograms do show a decrease in hearing ability of 
10 to 15 decibels at the reported frequencies, this fact 
alone, without more, does not show that the Veteran's current 
hearing loss disability and tinnitus are related to service.  
As discussed above, both audiograms show that the Veteran's 
hearing was normal at induction and separation.  See Hensley, 
5 Vet. App. at 157, 164.  In the October 2005 VA examination, 
the examiner also noted that the Veteran's hearing was shown 
to be normal in the pre-induction and separation 
examinations.  Apparently, the VA examiner did not find the 
change in the Veteran's puretone thresholds reflected in 
these examinations to be of clinical significance.  Taking 
these examinations into account, the VA examiner concluded 
that the Veteran's hearing loss and tinnitus were less likely 
as not related to service.  The Veteran himself, as a 
layperson, does not have the medical expertise to offer an 
opinion as to whether the hearing differential shown in the 
pre-induction and separation examinations indicates a nexus 
between his current hearing loss disability and his in-
service noise exposure.  See Espiritu, supra.  

Another argument in support of the Veteran's claim was 
advanced in the July 2007 statement by the Veteran's 
representative, where it is argued that the histopathology 
literature indicates that outer hair cell damage in the 
cochlea occurs prior to an individual ever showing a 
threshold shift on an audiogram.  The Court has held that 
treatise evidence is usually insufficient unless it is 
specific to the facts of the Veteran's case.  Sacks v. West, 
11 Vet. App. 314, 317 (1998); Beausoleil v. Brown, 8 Vet. 
App. at 463.  Moreover, this general statement does not show 
that the Veteran in fact sustained outer hair cell damage due 
to in-service noise exposure.  The Board also notes that it 
does not specify the time period that usually elapses between 
such damage and the manifestation of hearing loss.  The Board 
cannot give any weight to this evidence.  

In sum, the Board finds that the preponderance of the 
evidence is against a finding that the Veteran's current 
hearing loss disability and tinnitus are related to his 
period of service.  Accordingly, as the Board finds that the 
preponderance of the evidence is against the Veteran's claim, 
the benefit-of-the-doubt rule does not apply, and service 
connection for hearing loss and tinnitus must be denied.  See 
Hickson, supra; 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

B.  PTSD

The veteran contends that he is entitled to service 
connection for PTSD as a result of his combat experiences 
while serving in an infantry unit in Vietnam.  For the 
reasons that follow, the Board concludes that service 
connection is not warranted.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (2009), credible supporting evidence that the 
claimed in- service stressors actually occurred, and a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressors.  See 38 
C.F.R. § 3.304(f) (2009).

The Board finds that the Veteran has established the second 
PTSD criterion under 38 C.F.R. § 3.304(f), namely that the 
claimed in-service stressors actually occurred.  In this 
regard, the evidence necessary to establish that the claimed 
stressor actually occurred varies depending on whether it can 
be determined that the veteran "engaged in combat with the 
enemy."  See 38 U.S.C.A. § 1154(b) (West Supp. 2005); 38 
C.F.R. § 3.304(d) (2009).  If the evidence establishes that 
the veteran engaged in combat with the enemy, the veteran's 
lay testimony alone, absent clear and convincing evidence to 
the contrary, may establish the occurrence of the claimed in-
service stressor if it is related to such combat and 
consistent with the circumstances, conditions, or hardships 
of the veteran's service.  See 38 C.F.R. § 3.304(f).  With 
respect to determining whether the Veteran engaged in combat 
with the enemy, certain military citations, including the 
Combat Infantryman Badge, constitute sufficient evidence that 
a particular Veteran engaged in combat, absent evidence to 
the contrary.  See VAOPGCPREC 12-99.

Here, the Veteran's DD 214 shows that he was awarded the 
Combat Infantryman Badge.  As there is no evidence to the 
contrary, this citation establishes that the Veteran engaged 
in combat with the enemy.  See id.  Thus, the Veteran's lay 
statements alone can establish the existence of in-service 
stressors provided they are consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service.  See 38 C.F.R. § 3.304(f).  

In an August 2005 statement, the Veteran listed a number of 
highly stressful events in service.  In November 1966, two 
soldiers in the Veteran's squadron were shot, one in the hip 
and one in the ear.  The Veteran had to remove one of the 
soldiers under fire.  In January 1967, the Veteran just 
exchanged places with a soldier who was shot and killed.  In 
February 1967, while on patrol, a friend was wounded by a 
booby trap.  The friend bled to death from shrapnel wounds 
before he could be medically evacuated.  In April 1967, the 
Veteran's company arrived after dark to support another 
company and received enemy fire and grenades.  The Veteran 
had to dig in for the night next to two dead bodies.  One of 
the bodies was naked and glowed in the dark all night.  In 
his June 2006 NOD, the Veteran also reported taking a bite of 
a pineapple that was contaminated with Agent Orange and 
burned the inside of his mouth. 

The Board finds these statements credible based on the 
Veteran's combat service and the fact that they are 
consistent with such service.  Thus, the Veteran has 
satisfied the second criterion for establishing service 
connection for PTSD, namely the existence of a number of in-
service stressors. 

However, the Veteran has not satisfied the first element of a 
PTSD claim, viz., a current diagnosis of PTSD conforming to 
the Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition (DSM-IV).  See 38 C.F.R. § 4.125(a).  

There is no evidence that the Veteran was treated for or 
diagnosed with PTSD or any other psychological condition in 
service or after service.  

In November 2005, the Veteran underwent a VA examination in 
connection with this claim.  The examiner elicited the 
following history from the Veteran.  The Veteran was not 
treated for a psychiatric condition while in service, was not 
currently undergoing psychiatric treatment, had never in the 
past undergone psychiatric treatment, and had no plans to 
undergo such treatment in the future.  The Veteran had been 
working at an auto salvage firm for three years.  He had 
previously been a technician and auto mechanic for twelve 
years.  He did not recall any employer complaints about him.  
The Veteran married in November 1967.  He has two adult 
children.  He reported no serious separations or discord in 
the marriage.  

The Veteran described exposure to trauma during active duty, 
as discussed above.  He also mentioned fear during duty as a 
Forward Observer on the Ho Chi Min Trail.  He attributes to 
this event his nightmares of being chased.  The examiner 
noted that these nightmares occur rarely, and that the 
Veteran did not provide more content when asked.  The 
examiner also noted that in actuality, the Veteran was not 
chased during his duty as a Forward Observer.  With respect 
to the other events mentioned above, the Veteran stated that 
he felt fear at the time.  The Veteran stated that he has 
nightmares associated with some of these events.  The 
nightmares occurred once per week during the past year.  They 
occurred four times per week during the Veteran's earlier 
years home from service.  The Veteran sleeps eight hours a 
night, but will lose one hour of sleep if he has a nightmare.  

The Veteran stated that he will recall the stressful event 
unexpectedly in response to certain songs on the radio.  For 
example, he may have thoughts about the soldier who was shot 
and killed who could have been himself.  

The Veteran stated that his nerves are "alright."  The 
Veteran stated that he gets jumpy when it is quiet during 
hunting and shots are fired.  The Veteran stated that he 
handles stimuli relating to the trauma by getting busy with 
his hands so that he thinks of something else.  

He finds himself irritable when so much noise is made by his 
grandkids that he cannot hear what is going on.  He may 
either leave the room or yell at them.  He denied other 
incidents of irritability.  

The Veteran described the relationship between himself and 
his children as loving rather than cold.  The Veteran's best 
friend is his brother-in-law.  They share projects and help 
each other's kids.  

The Veteran stated that he never sought treatment for PTSD 
because he had it under control and it was just history. 

The examiner noted that on examination, the Veteran's score 
was 90 on the Mississippi Scale, which is below the cut-off 
for a PTSD diagnosis.  The Veteran was oriented times three, 
wore informal attire, and was calm and reserved.  His 
attention and concentration, as well as insight and judgment, 
were retained.  The Veteran exhibited no formal thought 
disorder and his communication skills were within normal 
limits.  There were no clinically significant lapses in 
sustained focus because of intrusive memories.  There were no 
extended dissociations or apparent amnesias.  There was no 
hypervigilance, nervousness, or agoraphobia.  The Veteran did 
not report panic attacks.   

The Veteran stated that his mood was usually good.  The range 
and character of the Veteran's irritable episodes was not 
clinically significant.  

The examiner concluded that the Veteran satisfied both 
aspects of Criterion A for a PTSD diagnosis, which requires 
that (1) the "person has been exposed to a traumatic event 
that involved actual or threatened death or serious injury or 
a threat to the physical integrity of self or others, and 
that (2) the person's response involved intense fear, 
helplessness, or horror."  See DSM-IV.  

However, in setting forth the diagnosis, the examiner found 
that the full PTSD syndrome was not currently present.  The 
examiner found that the Veteran's prognosis appeared to be 
good in that he coped well on his own with trauma material, 
and his Mississippi Scale score clearly showed him to be 
below any clinically reasonable definition of PTSD.  The 
examiner found that the Veteran's ability to tolerate 
employment had less likely than not been compromised.  The 
quality of his personal and domestic life also had less 
likely than not been compromised.  The examiner concluded 
that his report was organized to address the question 
presented in the examination request, and that the Veteran's 
PTSD syndrome was less likely than not present at this time.  

In his June 2006 NOD, the Veteran argues that although he 
does not exhibit more extreme symptoms such as suicidal 
ideation, or extreme behavior such as repeated divorces, his 
combat experiences still affect him and at times haunt him.  
The Board fully acknowledges that the Veteran underwent a 
number of terrible experiences in Vietnam that undoubtedly 
have had a profound effect on him.  The Veteran can attest to 
factual matters of which he has first-hand knowledge, and is 
competent to report what he has experienced in service and 
thereafter.  See, e.g., Washington, supra; Layno, supra.  
However, the competent medical evidence shows that the 
Veteran does not have PTSD as a result of his traumatic 
experiences in service.  The Veteran himself, as a layperson, 
does not have the medical expertise or training to diagnose 
such a disorder.  See Espiritu, supra.  

While the Board finds the occurrence of in-service stressors, 
it has not been shown by competent medical evidence that the 
Veteran has ever been diagnosed with PTSD in accordance with 
the DSM-IV during the course of this claim.  See McLain v. 
Nicholson, 21 Vet. App. 319, 321 (2007).  In the November 
2005 VA examination, the VA examiner concluded that the 
Veteran did not have the full PTSD syndrome.  Thus, the 
preponderance of the evidence is against a finding that the 
Veteran has a diagnosis of PTSD that meets the criteria under 
38 C.F.R. § 3.304(f).  

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and service 
connection for PTSD must be denied.  See Hickson, supra; 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).


ORDER

Entitlement to service connection for a bilateral hearing 
loss disability is denied. 

Entitlement to service connection for tinnitus is denied. 

Entitlement to service connection for PTSD is denied. 




____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


